DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Sample extraction device” in claim 8 because it uses the generic placeholder “device” with functional language “sample extraction”. However, the Examiner notes that the recitations of “sample extraction device” in claim 9 are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim recites sufficient structure to perform the recited function in the form of a “syringe”. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a sample” in line 3 and “sample” in line 29. It is unclear if these recitations are the same as, related to, or different from each other. If they are the 
Claims 3-4 and 7-9 are rejected by virtue of their dependence from claim 1. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0237977 A1 (Knight) (previously cited) in view of US 3,722,503 A (Hovick)
With regards to claim 1, Knight discloses a sample collection container apparatus (Figs. 3-4 and ¶ [0023] depict a device embodying the invention), comprising: 
a first volume area of a sample collection container (Figs. 3-4 and ¶ [0023] disclose that the device comprises a second part 22 comprising a collecting vessel), wherein the first volume area is configured to contain a first volume of a sample (¶ [0023] discloses that the collecting vessel is for collecting first pass urine); 
a second volume area of the sample collection container (Figs. 3-4 and ¶ [0023] disclose that the device comprises a first part 21 comprising a funnel 23), wherein the second volume area is configured to contain a second volume of the sample after the first volume area of the sample collection container has been filled (¶ [0023] discloses that the further urine voided by the patient is collected in the funnel when the level of urine in the collection vessel rises to a maximum); 
(Figs. 3-4 and ¶ [0023] disclose an orifice 27 at the bottom end 25 of the funnel and is connected to the top end of the second part 22); 
a top cap removable from a second end of the second volume area and having a seal configured to seal the opening between the first and second volume areas upon the top cap being affixed to the second end of the second volume area of the sample collection container (Figs 3-4 and ¶ [0023] disclose a lid 38 having a stopper 39 for plugging the orifice 27 when the lid is closed over the top of the housing);
a bottom membrane at a second end of the second volume area for allowing extraction of the first volume of the sample from the first volume area of the sample collection container (Fig. 4 and ¶ [0023] disclose a membrane 43 which allows for contents of the collecting vessel to be removed with a syringe which pierces through the membrane 43; the Examiner notes that the membrane is located beneath the beneath the lid 38, so it is being considered to be a “bottom” membrane); 
a float device arranged within the first volume area of the sample collection container (Figs. 3-4 and ¶ [0023] disclose a float seal 33 located in the collecting vessel of the second part 22), wherein: 
upon the sample collection container being arranged in a first position to receive the sample from the second end of the second volume area (¶ [0023] discloses that, when in use, the second part is located immediately beneath the bottom end of the funnel so that first pass urine may flow through the orifice into the vessel, thereby indicating that the urine is received from the top end of the funnel then to the orifice; also see ¶ [0021] with regards to the related embodiment), the float is configured to: float in a first direction toward the opening as the first volume area is filled with the sample received from the second volume area through the opening (¶ [0023] discloses that float seal 33 floats towards the orifice 27 so as to close it), and seal the first volume area from the second volume area upon the float having reached the opening after receiving the first volume of the sample (¶ [0023] discloses that float seal 33 closes orifice 27 such that further urine voided by the patent is collected in the funnel and does not collect with the first pass urine in the vessel), and
thereafter, upon the sample collection container being arranged in a second position opposite to the first position, the float is configured to float in a second direction opposite to the first direction, unsealing the opening (Figs. 3-4 and ¶ [0023] depict no mechanisms which would lock the float seal 33 against the orifice 27 and prevent the float from floating away from the orifice 27 when the device is rotated upside-down; ¶ [0022] discloses that the float of another embodiment will float to the closed end when the container is rotated; the Examiner asserts that the above disclosures indicate that the float seal 33 will move away from the orifice 27 when the device is arranged in an upside-down position).


In a related system for collecting a urine sample, Hovick discloses that a membrane used for permitting a needle to withdraw urine samples may be substituted with a removable cap so as to permit removal of the sample (Col. 13, lines 51-62). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the membrane 43 of Knight with the removable cap of Hovick. Because both a membrane and a cap are capable of permitting removal of a urine sample from a compartment (Col. 13, lines 51-62 of Hovick), it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 3, the above combination teaches or suggests that the first volume of the sample is a first portion of the sample (¶ [0023] of Knight discloses that the first pass urine is collected in the collecting vessel, wherein a first pass urine is a first portion of the sample). 

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Hovick, as applied to claim 3 above, and further in view of US 2010/0137743 A1 (Nishtala) (Previously cited).
Regarding claim 4, the above combination is silent with regards to whether the volume of the first portion is the first 25 mL of the sample. 
(¶ [0067]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined volume collected in the collecting vessel of Knight to incorporate a 25 mL volume as taught by Nishtala because it would have been the simple substitution of one known equivalent element (i.e., a volume for a portion of a urine sample) for another to obtain predictable results. 
Alternatively or additionally, claim 4 would have been obvious in view of the combination since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 21044.04).

Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Hovick, as applied to claim 1 above, and further in view of Nishtala
With regards to claim 7, the above combination is silent regarding whether the second volume is 95 mL
In a related urine sample collection container, Nishtala teaches that in a series of chambers that hold known volumes of urine, a first chamber for holding a first volume of urine may hold 5 mL, 10 mL, 25 mL, 50 mL, 100 mL, etc. (¶ [0067]).

Alternatively or additionally, claim 7 would have been obvious in view of the combination since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 21044.04).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Knight, as applied to claim 1 above, and further in view of US 3,536,061 A (Ogle) (previously cited).
Regarding claim 8, the above combination fails to teach that the float includes fluid access cutouts configured to allow a sample extraction device to access the first volume of the sample.
In a related stopper for separating volumes, Ogle teaches a stopper that includes fluid access cutouts configured to allow a sample extraction device to access a first volume of a sample (Fig. 1 depicts a stopper 10 that includes cutouts 26, 16 that allow for a needle to access a portion of a sample). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orifice sealing region 162 of the orifice stopper 160 of Yong to incorporate a stopper 10 as taught by Ogle. The motivation would have been to allow for the orifice stopper 160 to function as an access port for a needle so that the first volume can be accessed. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Hovick and Ogle, as applied to claim 8 above, and further in view of US 2005/0059163 A1 (Dastane) (Previously cited).
Regarding claim 9, the above combination fails to teach that the sample extraction device is a syringe. However, the stopper as taught by Ogle is configured to allow a needle to penetrate the stopper. 
In a related fluid extraction device, Dastane teaches that a needle may be attached to a syringe (¶ [0004]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle of the above combination to incorporate that it is a needle attached to a syringe as taught by Dastane. The motivation would have been to allow for an extraction device to enter the first area and collect the first volume. 

Response to Arguments
Claim Rejections under 35 U.S.C. §103

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791